 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 1 of 30 Page ID #:1028



1    Ashwin J. Ram (SBN 227513)
2    aram@steptoe.com
     Michael A. Keough (SBN 327037)
3    mkeough@steptoe.com
4    Nicholas P. Silverman (pro hac vice)
     aram@steptoe.com
5    STEPTOE & JOHNSON LLP
6    633 West Fifth Street, Suite 1900
     Los Angeles, CA 90071
7    Telephone: (213) 439-9400
8    Facsimile: (213) 439-9599
9    Counsel for Defendant Richard Ayvazyan
10
11                          UNITED STATES DISTRICT COURT

12                      CENTRAL DISTRICT OF CALIFORNIA

13                                            Case No. 20-cr-579 (SVW)
14   UNITED STATES OF AMERICA,
                                              DEFENDANT RICHARD
15                     Plaintiff,             AYVAZYAN’S NOTICE OF
16                                            MOTION TO SUPPRESS AND
                       v.                     RETURN PROPERTY SEIZED IN
17                                            SEARCH OF SUBJECT
18   RICHARD AYVAZYAN,                        PREMISES-1 AND
     MARIETTA TERABELIAN,                     MEMORANDUM IN SUPPORT
19   ARTUR AYVAZYAN,
20   TAMARA DADYAN,                           Judge: Hon. Stephen V. Wilson
                                              Date: April 12, 2021
21                    Defendants.             Time: 11:00 a.m.
22
23
24
25
26
27
28

     NOTICE OF MOTION AND MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 2 of 30 Page ID #:1029



1    NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY SEIZED IN
2                            SEARCH OF SUBJECT PREMISES-1
3
     TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
4
           PLEASE TAKE NOTICE that on Monday, April 12, 2021 or as soon as this
5
     counsel may be heard in Courtroom 10A of this Court at 350 W. 1st Street, 10th Floor,
6
     Los Angeles, CA 90012, Defendant Richard Ayvazyan (“Ayvazyan”), through
7
     undersigned counsel, will move the Court to suppress and return property seized in
8
     search of Subject Premises-1.
9
           This motion is based on this notice, the accompanying memorandum of points
10
     and authorities, the Declaration of Richard Ayvazyan filed concurrently with this
11
     motion, any reply that Ayvazyan may make, such other evidence and arguments as may
12
     be presented at or prior to the hearing, and all records and files in this action.
13
14         Dated: March 11, 2021                     Respectfully submitted,
15
                                                     STEPTOE & JOHNSON LLP
16
17                                                   /s/ Ashwin J. Ram
                                                     Ashwin J. Ram (SBN 227513)
18                                                   aram@steptoe.com
19                                                   Michael A. Keough (SBN 327037)
                                                     mkeough@steptoe.com
20                                                   Nicholas P. Silverman (pro hac vice)
21                                                   nsilverman@steptoe.com
                                                     STEPTOE & JOHNSON LLP
22                                                   633 West Fifth Street, Suite 1900
23                                                   Los Angeles, CA 90071
                                                     Telephone: (213) 439-9400
24
25
26
27
28

              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 3 of 30 Page ID #:1030



1                                             TABLE OF CONTENTS
2    I.     PRELIMINARY STATEMENT ............................................................................ 1
3    II.    STATEMENT OF FACTS ..................................................................................... 2
4           A.       DANGEROUS LAW ENFORCEMENT MISCONDUCT AT A
                     FAMILY HOME .......................................................................................... 2
5
            B.       SEIZURE OF VALUABLES UNRELATED TO THE ALLEGED
6                    PROBABLE CAUSE ................................................................................... 6
7           C.       AFFIDAVIT SUBMITTED TO OBTAIN SEARCH WARRANT
                     FOR SUBJECT PREMISES-1 ..................................................................... 9
8
            D.       SEARCH WARRANT FOR SUBJECT-PREMISES 1............................. 10
9
     III.   LEGAL STANDARD .......................................................................................... 12
10
     IV.    ARGUMENT ........................................................................................................ 13
11
            A.       THE SEIZED PROPERTY SHOULD BE SUPPRESSED AND
12                   RETURNED BECAUSE THE SEARCH WARRANT LACKS
                     PARTICULARITY .................................................................................... 13
13
            B.       THE SEIZED PROPERTY SHOULD BE SUPPRESSED AND
14                   RETURNED BECAUSE THE WARRANT WAS OVERBROAD ......... 16
15          C.       THE SEIZED PROPERTY SHOULD BE SUPPRESSED AND
                     RETURNED BECAUSE THE WARRANT WAS EXECUTED
16                   UNREASONABLY BY SEIZING VALUABLES IN FLAGRANT
                     DISREGARD OF THE WARRANT DESPITE READILY
17                   AVAILABLE PROOF THAT THE VALUABLES WERE NOT
                     RESPONSIVE ............................................................................................ 20
18
            D.       ALL NON-RESPONSIVE PROPERTY SHOULD BE RETURNED
19                   REGARDLESS OF SUPPRESSION ......................................................... 22
20          E.       ALL DIGITAL DEVICE DATA NOT MARKED RESPONSIVE
                     BY MARCH 5, 2021 SHOULD BE RETURNED REGARDLESS
21                   OF SUPPRESSION .................................................................................... 23
22   V.     CONCLUSION ..................................................................................................... 24
23
24
25
26
27
28
                                          i
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 4 of 30 Page ID #:1031



1                                            TABLE OF AUTHORITIES
2
     Cases                                                                                                            Page(s)
3
     Cassady v. Goering,
4      567 F.3d 628 (10th Cir. 2009) ................................................................................... 14
5
     Center Art Galleries-Hawaii, Inc. v. United States,
6      875 F.2d 747 (9th Cir. 1989) ..................................................................................... 16
7    Go-Bart Importing Co. v. United States,
8      282 U.S. 344 (1931) ................................................................................................... 12
9    In re Grand Jury Subpoena,
         926 F.2d 847 (9th Cir. 1991) ..................................................................................... 16
10
11   Marron v. United States,
       275 U.S. 192 (1927) ................................................................................................... 14
12
     Maryland v. Garrison,
13
       480 U.S. 79 (1987) ..................................................................................................... 16
14
     Payton v. New York,
15     445 U.S. 573 (1980) ................................................................................................... 12
16
     In re Search of [Redacted], Tarzana, CA 91356,
17       No. 2:20-mj-5282 (C.D. Cal. Nov. 3, 2020) ........................................................ passim
18   In re Solid State Devices, Inc.,
19       130 F.3d 853 (9th Cir. 1997) ..................................................................................... 12
20   United States v. Abrams,
21     615 F.2d 541 (1st Cir. 1980) ................................................................................ 14, 22

22   United States v. Bridges,
       344 F.3d 1010 (9th Cir. 2003) ....................................................................... 12, 13, 15
23
24   United States v. Bright,
       630 F.2d 804 (5th Cir. 1980) ..................................................................................... 19
25
     United States v. Cardwell,
26     680 F.2d 75 (9th Cir. 1982) ................................................................................. 14, 19
27
28
                                         ii
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 5 of 30 Page ID #:1032



1    United States v. Duong,
2      156 F. Supp. 2d 564 (E.D. Va. 2001) ........................................................................ 18

3    United States v. Galpin,
       720 F.3d 436 (2d Cir. 2013) ...................................................................................... 13
4
5    United States v. Hill,
       459 F.3d 966 (9th Cir. 2006) ..................................................................................... 13
6
     United States v. Jacobson,
7
       4 F. Supp. 3d 515 (E.D.N.Y. 2014) ........................................................................... 16
8
     United States v. Kow,
9      58 F.3d 423 (9th Cir. 1995) ................................................................................. 16, 19
10
     United States v. Lazar,
11     604 F.3d 230 (6th Cir. 2010) ..................................................................................... 18
12   United States v. Matias,
13     836 F.2d 744 (2d Cir. 1988) ................................................................................ 13, 21
14   United States v. Payton,
       573 F.3d 859 (9th Cir.2009) ...................................................................................... 21
15
16   United States v. Ramirez,
       523 U.S. 65 (1998) ............................................................................................... 13, 20
17
18   United States v. SDI Future Health, Inc.,
       568 F.3d 684 (9th Cir. 2009) ..................................................................................... 16
19
     United States v. Sedaghaty,
20     728 F.3d 885 (9th Cir. 2013) ............................................................................... 13, 21
21
     United States v. Spilotro,
22     800 F.2d 959 (9th Cir. 1986) ............................................................................... 12, 14
23   United States v. Tamura,
24     694 F.2d 591 (9th Cir. 1982) ..................................................................................... 22
25   United States v. Weber,
26     923 F.2d 1338 (9th Cir. 1990) ............................................................................. 13, 17

27   United States v. Wey,
       256 F. Supp. 3d 355 (S.D.N.Y. 2017) ..................................................... 13, 15, 16, 17
28
                                         iii
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 6 of 30 Page ID #:1033



1    United States v. Winn,
2      79 F. Supp. 3d 904 (S.D. Ill. 2015) ............................................................................ 18

3    VonderAhe v. Howland,
       508 F.2d 364 (9th Cir. 1974) ..................................................................................... 13
4
5    Wheeler v. State,
       135 A.3d 282 (Del. 2016) .......................................................................................... 16
6
7    Other Authorities

8    Fed. R. Crim. P. 41 .......................................................................................................... 23
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          iv
                  NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 7 of 30 Page ID #:1034



1                     MEMORANDUM OF POINTS AND AUTHORITIES
2
            Defendant Richard Ayvazyan, through undersigned counsel, moves this Court to
3
     suppress evidence collected during the unlawful search of his family’s home, Premises-
4
     1, and for the return of unlawfully seized property.1 As discussed below, this relief is
5
     necessary because the Warrant lacked particularity, was overbroad, and was executed
6
     unreasonably.
7
     I.     PRELIMINARY STATEMENT
8
            The Search Warrant in this case authorized entry into a family’s home and the
9
     seizure of any item or document related to either the father or mother who lived in that
10
     home. The Fourth Amendment was famously enacted to end wide-ranging exploratory
11
     searches of homes conducted by British officers who would enter a home with a writ of
12
     assistance that purported to authorize the search of anything related to the homeowner’s
13
     purported guilt of any offense. In the eighteenth century, the Warrant would have been
14
     recognized as a writ of assistance; in today’s parlance, it lacked particularity, was
15
     unconstitutionally overbroad, and was executed unreasonably.
16
            This was not a case of mistaken identity or confusion about which items were
17
     alleged evidence, instrumentalities, or proceeds. The alleged PPP loan fraud
18
     purportedly ran from March 27, 2020 when the CARES Act was passed until
19
     approximately July 2020. See Affidavit2 ¶ 16 (stating that the alleged scheme began in
20
     or around March 2020 and “continu[ed] through at least in or around July 2020” in the
21
     Summary of Probable Cause); see also Dkt. 1, Complaint, Statement of Facts
22
     1
       The evidence seized during the search of Premises-1 should also independently suppressed as fruit of
23   the poisonous tree stemming from the illegal detention and interrogation of Ayvazyan and Terabelian
24   at Miami International Airport on October 19-20, 2020. See Motion to Suppress Evidence From
     Pretextual Detention and Warrantless Searches, Dkt. 130; Motion to Suppress Evidence Collected in
25   Violation of the Fifth and Sixth Amendments, Dkt. 135. This motion will be moot if the Court grants
     derivative suppression under either of the foregoing motions.
26   2
       The terms “Affidavit” and “Warrant” refer to the Application for a Warrant by Telephone or Other
27   Reliable Electronic Means for Premises-1 issued on November 3, 2020, docketed at In re Search of
     [Redacted], Tarzana, CA 91356, No. 2:20-mj-5282, Dkt. 1 (C.D. Cal. Nov. 3, 2020) and produced to
28   the defense as DOJ_PROD_0000002552.
                                          1
                       MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 8 of 30 Page ID #:1035



1    Constituting the Offense (same). A probable cause statement related to conduct
2    beginning on March 27, 2020 did not justify the seizure of property obtained years
3    earlier. Although it is the government’s burden to link alleged proceeds to the alleged
4    offense, some of the property seized facially and plainly could not have been within the
5    scope of a permissible search warrant. For example, agents seized watches and jewelry
6    from Ayvazyan’s home and simultaneously seized the receipts that proved that the
7    watches and jewelry in question pre-dated the alleged conduct under investigation by a
8    matter of several years.
9          Nor did agents executing the Warrant attempt to cabin its all-encompassing
10   scope. Instead, they took full advantage of the discretion it improperly afforded them to
11   seize whatever valuables they could find. For example, agents seized the family’s cash
12   savings, old wedding jewelry, and a child’s phone.
13         Because the Warrant’s overbreadth and execution in this case was
14   unconstitutional, sections IV.A, IV.B, and IV.C below request that the Court suppress
15   the evidence seized from Search Premises-1 and order its return. Setting aside the
16   question of suppression, Section IV.D and Section IV.E request the return of non-
17   responsive physical property and any digital device data that has not been marked
18   responsive now that the time for doing so has expired.
19   II.   STATEMENT OF FACTS
20         A.     Dangerous Law Enforcement Misconduct at a Family Home
21
           At dawn on November 5, 2020, dozens of law enforcement officers in military
22
     garb invaded and ransacked the home of defendant Richard Ayvazyan and his wife (co-
23
     defendant Mary Terabelian). They did so under the color of law, brandishing a deeply
24
     flawed warrant as a hall pass to do whatever they wished.
25
           Despite the non-violent, white-collar nature of the allegations in this case—and
26
     lack the of any indication that Ayvazyan, Terabelian, or their children were or would be
27
     violent—the officers dressed and behaved as though they were soldiers entering a
28
                                        2
                NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 9 of 30 Page ID #:1036



1    terrorist camp in a war zone, instead of officers entering a peaceful family home. From
2    their days of observation, they knew who was home: Ayvazyan, Terabelian, their 12-
3    year-old son R.A., 14-year-old daughter J.A., 15-year-old D.A., sister-in-law G.T., 13
4    year-old niece Ad.P., and 8 year-old nephew Ar.P. The affidavit alleged no threat of
5    violence or resistance and, of course, the officers encountered none. This was a search
6    of a family home on a weekday morning, one typically conducted in a peaceful manner
7    to avoid injuring or traumatizing children and relatives. The opposite occurred in this
8    case.
9
10
11
12
13
14
15
16
17
18
19           In a scene reminiscent of a battlefield, the agents—many of whom loaded onto a

20   military-style armored Humvee—carried assault rifles and wore camouflage body

21   armor and helmets, as evidenced by the following images from Ayvazyan’s home

22   security system on the day of the search:

23
24
25
26
27
28
                                       3
               NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 10 of 30 Page ID #:1037



1
2
3
4
5
6
7
8
9
10         The unjustified application of this show of force was even worse. When this
11   army arrived, Ayvazyan, Terabelian, and the children quickly and peacefully walked
12   outside with their hands above their heads. Despite repeated assurances from
13   Ayvazyan, Terabelian, and their children that they would comply with the agents’
14   orders, the agents brandished their assault rifles at the children and shouted commands
15   like “HANDS UP!” and “LET ME SEE YOUR HANDS!”
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      4
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 11 of 30 Page ID #:1038



1          One by one, the children—who were clad in pajamas and embarrassed—were
2    rounded up and held at gun point for a sustained period of time.
3
4
5
6                                   Only Ayvazyan’s 15 year-old son remained in the house
7    because he was still asleep. Agents entered the house with guns drawn, shouted to
8    wake him up, and then commanded him to walk towards their drawn assault rifles with
9    his hands up. They pushed the startled child against a wall, patted him down, and
10   handcuffed him.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      5
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 12 of 30 Page ID #:1039



1
2
3
4                                                    The officers inflicted this punishment—at
5    best—in reckless disregard for the fact that the warrant did not authorize it.
6           B.     Seizure of Valuables Unrelated to the Alleged Probable Cause
7
            The officers disabled the home’s security cameras (except for the one that
8
     provides the above evidence of them threatening children with guns) to avoid having
9
     their search warrant execution memorialized. The officers shot the cameras, snapped
10
     them in half, and in some cases simply pointed the camera away so that it could not
11
     record their manner of execution. The officers also sawed off the protective gate at the
12
     driveway’s entrance—despite lacking probable cause or permission for a no-knock
13
     warrant. They then proceeded from room to room seizing anything that appeared to be
14
     valuable.
15
            The agents seized few items related to Agent Palmerton’s affidavit. Instead, they
16
     appear to have seized anything that looked like it was valuable—seizing only the most
17
     valuable pieces of Ayvazyan’s watch collection, for example, while leaving less
18
     valuable watches behind—without probable cause to believe that the valuable items
19
     were evidence, instrumentalities, or proceeds of the alleged fraud scheme. Specifically,
20
     the alleged scheme spanned only from March 27, 2020 (when the CARES Act was
21
     passed) until approximately July 2020. See Affidavit3 ¶ 16 (stating that the alleged
22
     scheme began in or around March 2020 and “continu[ed] through at least in or around
23
     July 2020” in the Summary of Probable Cause); see also Dkt. 1, Complaint, Statement
24
25   3
      The terms “Affidavit” and “Warrant” refer to the search warrant for Premises-1, issues on November
26   3, 2020, docketed at Search Warrant and Affidavit, In re Search of [Redacted], Tarzana, CA 91356,
     No. 2:20-mj-5282, Dkt. 1 (C.D. Cal. Nov. 3, 2020) and produced to the defense as
27   DOJ_PROD_0000002552.
28
                                         6
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 13 of 30 Page ID #:1040



1    of Facts Constituting the Offense (same). Valuables purchased years earlier could not
2    possibly have been proceeds of any alleged PPP loan fraud, as PPP loans did not even
3    exist as a concept until March 2020.4
4           There was no excuse for overseizure. The Warrant did not permit mass seizures
5    for the purpose of sorting through property off-site. Indeed, rather than seize
6    Ayvazyan’s safe for off-site inspection, the officer cut through the safe destroying it.
7    Despite lacking permission for a general seizure of property, that is precisely what
8    followed.
9           The officers seized almost all of Ayvazyan and Terabelian’s family jewelry and a
10   large portion of their life savings despite a plain absence of probable cause. The
11   government bears the burden of demonstrating probable cause for any particular
12   jewelry or money, and we have been able to identify numerous items seized without
13   probable cause, including:
14        Two Cartier watches seized along with receipts demonstrating that they could not
15          be proceeds of the alleged offense because they were obtained long before March
16          27, 2020.5
17        Terabelian’s wedding ring received from Ayvazyan almost a decade ago and
18          bearing the signs of age precluding any reasonable conclusion that it was
19          purchased within the last year.6
20        Two rings received by Terabelian in 2007 to commemorate the recent births of
21          the couple’s second and third children along with the receipts for the gems in the
22
     4
       The alleged conduct also involves EIDL loans, but each of those occurred after March 2020 when
23   the CARES Act changed the eligibility and effect of EIDL loans. There is no allegation in the search
24   warrant application of criminal activity preceding the March 27, 2020 passage of the CARES Act.
     5
       Ex. A to Declaration of R. Ayvazyan (“Ayvazyan Decl.”) filed concurrently with this motion.
25   (stainless steel Santos de Cartier model 4183 purchased May 1, 2019); Ex. B to Ayvazyan Decl.
26   (stainless steel Cartier Chronoscaph 21 model 2424 purchased Oct. 24, 2007 [Inv. # 33 or 41].
     6
       Ex. C to Ayvazyan Decl. The inventory does not describe the items seized with particularity, and this
27   item may be Inv. # 35, 36, 37, or 38.
28
                                       7
               NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 14 of 30 Page ID #:1041



1              rings and the replacement ring bands.7
2           A large portion of the family’s life savings (approximately $450,000 in cash)8
3           Approximately eight other pieces of jewelry for which the officers lacked
4              probable cause because the jewelry was purchased prior to the alleged scheme,
5              including:9
6                  o Terabelian’s yellow-gold Rolex model 18238 watch10;
7                  o a stainless steel Rolex Datejust model 126200 watch with a black dial
8                      purchased many years ago by Ayvazyan11;
9                  o a stainless steel Rolex Datejust model 279160 watch with a pink dial
10                     purchased years ago by Ayvazyan12;
11                 o a platinum ring13;
12                 o a ring with Ayvazyan’s initials that he received as a gift from his uncle
13                     upon the birth of his son in 2007;
14                 o a yellow gold necklace Ayvazyan/Terabelian has had since before they
15   7
       Ayvazyan purchased the gems in 2007 and the bands in 2008. See Ex. D to Ayvazyan Decl. (receipt
16   seized by officers showing that one diamond was purchased on June 30, 2007 [Inv. # 35, 36, 37, or
     38]); Ex. E to Ayvazyan Decl. (certificate seized by officers showing that the other diamond was
17   certified before sale on May 30, 2007); Ex. F to Ayvazyan Decl. (receipt seized by officers showing
     that the bands for both rings were purchased on Oct. 22, 2008). The inventory does not describe the
18   items seized with particularity, and this item may be Inv. # 35, 36, 37, or 38.
19   8
         [Inv. # 6, 12, 13, 16].
     9
20     This excludes the seizure of four Audemars Piguet watches [Inv. # 3, 24, 25, 26]. Although
     Ayvazyan contends that his possession of these watches was lawful, these appear to have been the
21   subject of Affidavit ¶ 62.f, which alleges that the affiant has “records from Radius Bank and luxury
     watch retailers” reflecting transactions in “the last several months” that the affiant alleges utilized
22   fraudulently obtained loan proceeds. Although the affiant fails to specifically describe the
     transactions, these watches arguably could have been purchased during the time period described in
23
     Affidavit ¶ 62.f.
24   10
          See Ex. G to Ayvazyan Decl. (Feb. 3, 2018 photo of watch).
     11
25     See Ex. H to Ayvazyan Decl. (Apr. 19, 2019 photo of Ayvazyan wearing the watch at church with
     his son) [Inv. #30].
26   12
          See Ex. I to Ayvazyan Decl. (Aug. 26, 2017 photo of watch [Inv. # 31]).
27   13
          See Ex. J to Ayvazyan Decl. (July 31, 2017 photo of ring [Inv. # 40]).
28
                                          8
                  NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 15 of 30 Page ID #:1042



1                        were married14;
2                   o a white gold ring marked 585 DJ purchased by Ayvazyan in 2018;15 and
3           gold coins dated 1979-1987.16
4    In addition to ransacking the house for valuables untethered from the alleged probable
5    cause, officers seized an iPhone belonging to Ayvazyan and Terabelian’s daughter, J.A.
6    To state the obvious, there was no need to seize a child’s phone and no probable cause
7    to justify that seizure. To add insult to injury, agents seized the phones Ayvazyan and
8    Terabelian had purchased just one week prior to the search (to replace the phones the
9    government had already taken from them in Miami), and—upon hearing Ayvazyan
10   discuss the need to purchase yet another replacement phone as he would need to check
11   in with probation and for ordinary life—officers seized every dollar in his wallet.
12             C.        Affidavit Submitted to Obtain Search Warrant for Subject Premises-1
13
               As summarized in the Affidavit’s “Statement of Probable Cause,” there was no
14
     probable cause justifying these seizures. The Affidavit summarizes an alleged
15
     PPP/EIDL loan fraud scheme running from those programs’ COVID-era initiation on
16
     March 27, 2020 through approximately July 2020. See Affidavit ¶ 16. The probable
17
     cause to search Subject Premises-1 is set out in two sections of the Affidavit’s
18
     Statement of Probable Cause (Part VI):
19
            Part VI Section B (“Statement of Probable Cause” for “Subject Premises-1”)
20
               alleges that Ayvazyan utilized SBA loan funds received by Iulia Zhadko of
21
               Timeline Transport Inc. as a down payment for the purchase of Subject Premises-
22
               1, that Terabelian utilized SBA loan funds received from G&A Diamonds and
23
               Redline Auto Collision for the purchase of Subject Premises-1, and that
24
25
     14
          See Ex. K to Ayvazyan Decl. (photo including necklace [Inv. # 48]).
26   15
       See Ex. L to Ayvazyan Decl. (Oct. 31, 2018 receipt from Sevana Jewelry). The inventory does not
27   describe the items seized with particularity, and this item may be Inv. # 35, 36, 37, or 38.
     16
          [Inv. # 45].
28
                                            9
                    NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 16 of 30 Page ID #:1043



1          Ayvazyan and Terabelian own Subject Premises-1. Affidavit ¶ 23.
2        Part VI Section I (“Statement of Probable Cause” “that Evidence, Fruits, and
3          Instrumentalities of the Subject Offenses Will Be Found at Subject Premises 1-7
4          and on the Subject Persons”) alleges a variety of practices that the affiant thinks
5          are typical in his experience. Most pertinent to this motion, paragraph 62.f
6          alleges that others sometimes “liquidate criminal proceeds to cash or cash
7          equivalent” or “us[e] criminal proceeds to purchase or finance automobiles, real
8          estate, and other types of property or assets….” It then drills down to the
9          allegations at issue: “Here, records from financial institutions have revealed” that
10         hundreds of thousands of dollars were sent via check—checks that the
11         government had received in discovery—to “diamond retailers in both Los
12         Angeles and New York.” Id. Records from financial institutions and retailers—
13         including the records from “luxury watch retailers”—indicated the alleged
14         fraudulent purchase of “luxury watches” in “the last several months,” and
15         “luxury home furnishings e last several months.” Id. Similar records from
16         financial institutions and retailers indicated purchases of “luxury home
17         furnishings … and luxury personal items.” Id. There were no alleged cash
18         withdrawals or purchases of other items.
19   In short, the Affidavit argues that there is probable cause to believe that proceeds from
20   these post-March 27, 2020 loans exist in the form of the house, furnishings, and certain
21   diamonds and watches purchased since March 27, 2020. There is no allegation that any
22   proceeds are in the form of cash or gold coins or jewelry acquired before March 27,
23   2020, or that these are evidence, instrumentalities, or proceeds from the alleged scheme.
24         D.     Search Warrant for Subject-Premises 1
25
           The Warrant for Subject Premises-1, however, goes much further than the
26
     Affidavit’s allegations. Instead of cabining the seizures to the evidence,
27
     instrumentalities, and proceeds of the alleged March-July 2020 scheme, the Warrant
28
                                        10
                NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 17 of 30 Page ID #:1044



1    appears to leave agents with discretion to seize whatever they wish.
2            The opening paragraph of the Warrant renders the rest of the document irrelevant
3    by defining all items and records related to Ayvazyan or Terabelian (or either of their
4    co-defendants) as “evidence” to be seized. Paragraph 1.a of the “Items to be Seized”
5    authorizes officers to seize all “[r]ecords or items concerning [a series of businesses the
6    government alleged were affiliated with Ayvazyan, Terabelian, and their co-
7    defendants], or any affiliated … individuals.” Warrant Attach. B ¶ 1.a. Because
8    Ayvazyan and Terabelian were alleged to be the owners of, or affiliated with, the
9    referenced companies, Ayvazyan and Terabelian were encompassed within the
10   expansive term “affiliated individuals.” This first paragraph—standing alone—granted
11   officers discretion to seize any item related to Ayvazyan or Terabelian anywhere in
12   their own home without regard to content or time period.
13           The first paragraph, however, does not stand alone. Instead, the Warrant went
14   further—endowing the officers with discretion to seize:
15         Any cash irrespective of whether it was a proceed of the alleged fraud. Warrant
16           ¶ 1.r (noting that as long as there was over $1,000 in the premises and the
17           persons to be searched then agents were given discretion to seize any cash on
18           hand).17
19         Any “financial records” including tax, bank, corporate, and “other financial
20           records” regardless of which person or company they regarded. Warrant ¶ 1.i.
21         Any “[b]anking and financial records” regardless of whether they related to the
22           alleged scheme. Warrant ¶ 1.m.
23         Any travel records and passports regardless of who they relate to encompassing,
24           for example, the children’s passports. Warrant ¶ 1.p.
25   17
       The agents appear to have interpreted this paragraph as a license to seize any jewelry and gold as
26   well. It was not. It instructed the agents to seize any cash if more than $1,000 is present and to seize
     any “records relating to disposition of any loan proceeds including … jewelry.” Warrant ¶ 1.r. Thus,
27   only jewelry that related to the disposition of loan proceeds could be lawfully seized. The officers did
     not adhere to this limit.
28
                                       11
               NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 18 of 30 Page ID #:1045



1        Any digital device capable of storing data regardless of the apparent owner.
2           Warrant ¶ 6.
3    The Warrant defined each item in these categories as evidence, instrumentalities, or
4    proceeds of the alleged scheme despite the patent inaccuracy from that definition. The
5    agents seized upon that discretion to rummage through the Ayvazyan family’s home
6    and seize property with impunity.
7    III.   LEGAL STANDARD
8           “The Fourth Amendment is to be liberally construed and all owe the duty of
9    vigilance for its effective enforcement lest there shall be impairment of the rights for
10   the protection of which it was adopted.” United States v. Bridges, 344 F.3d 1010, 1014
11   (9th Cir. 2003) (quoting Go-Bart Importing Co. v. United States, 282 U.S. 344, 357
12   (1931)). The Fourth Amendment requires that a warrant “particularly describ[e] the …
13   things to be seized” in order to “ensure[] that the magistrate issuing the warrant is fully
14   apprised of the scope of the search and can thus accurately determine whether the entire
15   search is supported by probable cause.” United States v. Spilotro, 800 F.2d 959, 963
16   (9th Cir. 1986). A warrant must “clearly state what is sought,” and its scope must “be
17   limited by the probable cause on which the warrant is based.” In re Solid State Devices,
18   Inc., 130 F.3d 853, 856 (9th Cir. 1997).
19          The requirement to particularly describe the items to be seized and limit those
20   items to the probable cause underlying the warrant stems from the Fourth Amendment’s
21   purpose to prevent general warrants executed on suspects’ homes. Payton v. New York,
22   445 U.S. 573, 583 (1980) (“[I]ndiscriminate searches and seizures conducted under the
23   authority of ‘general warrants’ were the immediate evils that motivated the framing and
24   adoption of the Fourth Amendment.”). Most saliently, general warrants permitted law
25   enforcement officers blanket authorization to search homes and elsewhere “for goods
26   imported in violation of British tax laws.” Bridges, 344 F.3d at 1014 n.1. “By limiting
27   the authorization to search to the specific areas and things for which there is probable
28
                                      12
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 19 of 30 Page ID #:1046



1    cause to search, the requirement ensures that the search will be carefully tailored to its
2    justifications and will not take on the character of the wide-ranging exploratory
3    searches the Framers intended to prohibit.” United States v. Wey, 256 F. Supp. 3d 355,
4    379-80 (S.D.N.Y. 2017) (quoting United States v. Galpin, 720 F.3d 436, 445 (2d Cir.
5    2013)). All Fourth Amendment doctrinal rules serve this common purpose: “to protect
6    privacy by prohibiting a general, ‘exploratory rummaging in a person’s belongings.’”
7    United States v. Weber, 923 F.2d 1338, 1342 (9th Cir. 1990).
8          The Fourth Amendment’s specificity rule has two prongs: particularity and
9    breadth. Particularity requires that the warrant should list the items to be seized with
10   such specificity that “nothing is left to the discretion of the officer executing the
11   warrant.” Bridges, 344 F.3d at 1016. “Breadth deals with the requirement that the
12   scope of the warrant be limited by the probable cause on which the warrant is based.”
13   See United States v. Hill, 459 F.3d 966, 973 (9th Cir. 2006); VonderAhe v. Howland,
14   508 F.2d 364 (9th Cir. 1974). To be facially constitutional, a warrant must be both
15   particular and not overbroad.
16         Even if a warrant is valid, however, its fruits will still be suppressed if law
17   enforcement officers execute the warrant in an unreasonable manner. United States v.
18   Ramirez, 523 U.S. 65, 71 (1998). To be reasonable, a search “must be confined to the
19   terms and limitations of the warrant authorizing it.” United States v. Matias, 836 F.2d
20   744, 747 (2d Cir. 1988); see United States v. Sedaghaty, 728 F.3d 885, 915 (9th Cir.
21   2013) (holding that “The government’s seizure of items beyond the terms of the
22   warrant violated the Fourth Amendment.”).
23   IV.   ARGUMENT
24         A.     The Seized Property Should Be Suppressed and Returned Because the
25                Search Warrant Lacks Particularity
26         The constitutional command that warrants “particularly describ[e] the place to be
27   searched and the … things to be seized” requires that “nothing is left to the discretion of
28
                                        13
                NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 20 of 30 Page ID #:1047



1    the officer executing the warrant.” United States v. Cardwell, 680 F.2d 75, 77 (9th Cir.
2    1982) (quoting Marron v. United States, 275 U.S. 192, 196 (1927)). Items or records
3    subject to seizure must be described with sufficient specificity that “the executing
4    officers” are not left “to make a legal distinction between fraudulent records and
5    records that are not fraudulent, which they [a]re not qualified to do.” Id. at 78 (quoting
6    United States v. Abrams, 615 F.2d 541, 542 n.2 (1st Cir. 1980)). A warrant seeking
7    evidence of fraud or other crime must therefore state both the statute at issue and
8    provide “guidelines to aid the determination of what may or may not be seized” in order
9    to survive the Fourth Amendment’s particularity requirement. Id.; see also Spilotro,
10   800 F.2d at 965 (finding that search warrant violated particularity requirement where
11   only limitation on scope of search was items to be seized had to be evidence of
12   violation of one of thirteen statutes, some of exceptional scope); Cassady v. Goering,
13   567 F.3d 628, 636 (10th Cir. 2009) (“It is not enough that the warrant makes reference
14   to a particular offense; the warrant must ensure that the search is confined in scope to
15   particularly described evidence relating to a specific crime for which there is
16   demonstrated probable cause.”). The government’s warrant in this case fails on the
17   latter prong and is no more particular than a general warrant.
18         In determining whether a warrant is sufficiently precise, it considers three
19   factors: (1) whether probable cause exists to seize all items of a particular type
20   described in the warrant; (2) whether the warrant sets out objective standards by which
21   executing officers can differentiate items subject to seizure from those which are not;
22   and (3) whether the government was able to describe the items more particularly in
23   light of the information available to it at the time the warrant was issued. Spilotro, 800
24   F.2d at 963-64. The Warrant in this case does not pass any of the three factors.
25         Paragraph 1.a of the “Items to be Seized” Warrant section authorizes officers to
26   seize any records or items “concerning” a list of entities and people that includes
27   Ayvazyan and Terabelian themselves. This paragraph gives officers discretion to seize
28
                                      14
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 21 of 30 Page ID #:1048



1    any item related to Ayvazyan or Terabelian anywhere in their own home, rendering it,
2    by definition, a general warrant. There was not probable cause to seize all items of this
3    type; the warrant contained no objective standards by which to differentiate those items;
4    and the government had ample ability to describe the items more particularly. It is
5    precisely this evil—a warrant authorizing seizure of any records or items related to the
6    home’s owner—that the Fourth Amendment was meant to prevent.
7          As the Ninth Circuit has observed, warrants like the one in this case are
8    “fundamentally offensive to the underlying principles of the Fourth Amendment when
9    they are so bountiful and expansive in their language that they constitute a virtual, all-
10   encompassing dragnet of personal papers and property to be seized at the discretion of
11   the State.” Bridges, 344 F.3d at 1016 (reversing and instructing that evidence be
12   suppressed because warrant’s “language authorizes the Government to seize almost all
13   of [business]’s property, papers, and office equipment”). Paragraph 1.a is similar to the
14   warrant held to be unconstitutionally unparticular in Bridges—indeed, the Bridges
15   language limited seizures to the business’s papers, and the Warrant in this case
16   authorized seizures of the businesses’ papers and anything else related to Ayvazyan or
17   Terabelian.
18         Setting aside the similarity to the warrant held unconstitutional in Bridges, this
19   warrant is nearly identical to the one held unconstitutionally unparticular in Wey. In
20   Wey, the U.S. District Court for the Southern District of New York held a search
21   warrant to be unlawful despite a 112-page affidavit because its only purported limiting
22   principle was that documents concern either the defendant or his company. 256 F.
23   Supp. 3d at 386. The court held that when combined with the lack of a temporal
24   limitation or requirement that documents be evidence of enumerated crimes, the
25   warrants “on their face plainly violate multiple components of the Fourth Amendment’s
26   particularity requirement.” Id. at 398. So too here. Paragraph 1.a provides the same
27   authorization held unlawful in Wey—any record or item concerning Ayvazyan or
28
                                      15
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 22 of 30 Page ID #:1049



1    Terabelian can be seized. Just like the warrant in Wey, this warrant fails to restrict the
2    potential seizures by content or temporal limitations.18 It too must be suppressed.
3           B.      The Seized Property Should Be Suppressed and Returned Because the
4                   Warrant Was Overbroad
5           It is axiomatic that search warrants must limit their authorization to the “specific
6    areas and things for which there is probable cause to search.” Maryland v. Garrison,
7    480 U.S. 79, 84 (1987). “[This] requirement ensures that the search will be carefully
8    tailored to its justifications, and will not take on the character of the wide-ranging
9    exploratory searches that the Framers intended to prohibit.” Id. “A warrant must not
10   only give clear instructions to a search team, it must also give legal, that is, not
11   overbroad, instructions. Under the Fourth Amendment, this means that “there [must]
12   be probable cause to seize the particular thing[s] named in the warrant.” United States
13   v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009) (quoting In re Grand Jury
14   Subpoena, 926 F.2d 847, 857 (9th Cir. 1991)). Because warrants must be carefully
15   tailored to ensure that there is “probable cause to seize the particular thing[s] named in
16   the warrant,” id., the Ninth Circuit has held that a warrant permitting seizure of artwork
17   evidence was overbroad because the underlying probable cause related only to artwork
18   of Salvador Dali, not other artists. Center Art Galleries-Hawaii, Inc. v. United States,
19   875 F.2d 747, 750 (9th Cir. 1989) (holding unconstitutional the seizure of other artists’
20   work in art forgery investigation because all misrepresentations involved Dali
21   paintings).
22
23
24   18
        See United States v. Kow, 58 F.3d 423, 427 (9th Cir. 1995) (warrant “not sufficiently particular” in
25   part because the “government did not limit the scope of the seizure to a time frame within which the
     suspected criminal activity took place”); United States v. Jacobson, 4 F. Supp. 3d 515, 526 (E.D.N.Y.
26   2014) (“a warrant’s failure to include a temporal limitation on the things to be seized may, in certain
     circumstances, render a warrant insufficiently particular”); Wheeler v. State, 135 A.3d 282, 304 (Del.
27   2016) (“Federal Courts of Appeals have concluded that warrants lacking temporal constraints, where
     relevant dates are available to the police, are insufficiently particular.”).
28
                                         16
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 23 of 30 Page ID #:1050



1           In this case, the Warrant is unconstitutionally overbroad for two reasons. First,
2    paragraph 1.a (discussed above) provides the officer discretion to seize any item or
3    record in Ayvazyan and Terabelian’s home despite failing to establish probable cause
4    for such broad discretion. See United States v. Weber, 923 F.2d 1338, 1342 (9th Cir.
5    1990) (“The scope of a warrant “must be no broader than the probable cause on which
6    it is based.”); see also Wey, 256 F. Supp. 3d at 393 (holding that in addition to failing
7    on particularity, the warrant authorizing seizure of all documents related to Wey was
8    overbroad because it “exceed[ed] the scope of the probable cause showing submitted to
9    the Magistrate Judge”). In Wey, the court held that “some subset” of the materials
10   could be evidence of the crimes in question, but “the sheer scope of the Warrants—
11   reaching … essentially all documents pertaining to NYGG and/or the Weys unlimited
12   by relevance to criminal conduct or by timeframe—precludes a finding that the seizure
13   authorization remained within the bounds of the Government’s probable cause
14   showing.” Id. at 393-94. Just as in Wey, paragraph 1.a of the Warrant here reaches
15   “essentially all documents pertaining to [Ayvazyan and Terabelian and/or their alleged
16   and actual companies] unlimited by relevance to criminal conduct or by timeframe.”
17   Id. at 394.19 It is therefore overbroad for the same reasons given by the court in Wey.
18   19
        The government may argue that Paragraph 1 limits seizure only to the named items that are also
19   evidence of the alleged crimes. It does not. The plain language of Paragraph 1 states that “The items
     to be seized are evidence, contraband, fruits, or instrumentalities of violations of [enumerated statutes]
20   occurring on or after January 1, 2020 [sic], namely: [paragraph 1.a and others]” Warrant Attach. B ¶ 1
     (emphasis added). “Namely” means “that is to say” or “to wit.” Merriam-Webster Dictionary,
21   https://www.merriam-webster.com/dictionary/namely (last accessed Mar. 11, 2021). It is a way for
     the author to use a specific item equal to a previously unclear predicate in order to clarify the
22
     definition of that predicate. See id. (providing examples where a vague concept is followed by
23   “namely, [specific description]”). The latter item, not the predicate, performs the clarifying function.
     In this case, the latter item is paragraph 1.a, and that item clarifies the definition of what executing
24   agents may seize. Moreover, any ambiguity, should be read against the government in light of the
     government’s role as drafter and the purpose of the Fourth Amendment’s warrant requirement.
25
              Even if the government were correct, it would not save their warrant. As discussed infra in
26   Section IV.C, such a construction would render the agents’ execution unreasonable because so many
     of the items seized were not potential evidence, contraband, fruits, or instrumentalities of the alleged
27   misconduct. The government’s seizure of those items either fails because they were included in an
     unconstitutional warrant or because they were not included in the warrant.
28
                                       17
               NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 24 of 30 Page ID #:1051



1           Second, the warrant gives officers unfettered discretion to seize cash, gold, and
2    jewelry obtained before the alleged fraud could have begun in March 2020 or discretion
3    to seize financial records without regard to date or subject matter. See Warrant ¶ 1.
4    The Eastern District of Virginia dealt with a similar fact pattern in United States v.
5    Duong, 156 F. Supp. 2d 564 (E.D. Va. 2001). There, officers obtained a search warrant
6    to search for evidence of a robbery conspiracy running from approximately March 1995
7    through June 1995. Despite the “relatively narrow” time frame implicated by the
8    probable cause supporting the search, officers seized documents that went back as far as
9    1987, based on the warrant’s authorization to seize “books, records, receipts, bank
10   statements, and records, money drafts, letters of credit, money order and cashier’s
11   checks, receipts, pass books, bank checks and any other items evidencing the obtaining,
12   secreting, transfer, concealment and/or expenditure of money.” Id. at 567-68, 572. The
13   court held that “where, as here, the language in a warrant ‘authorized a broader search
14   than was reasonable given the facts in the affidavit supporting the warrant,’ seized
15   evidence arguably falling within broad language but unrelated to facts stated in the
16   affidavit must be suppressed.” Id. at 572; see also United States v. Lazar, 604 F.3d
17   230, 238 (6th Cir. 2010) (affirming suppression because “failure to limit broad
18   descriptive terms by relevant dates, when such dates are available to the police, will
19   render a warrant overbroad.”); United States v. Winn, 79 F. Supp. 3d 904, 920 (S.D. Ill.
20   2015) (suppressing evidence from warrant due to failure to limit date range to that
21   supported by specific evidence in the complaint). As in Duong, the Warrant here
22   cannot constitutionally authorize a search sweeping more broadly than the allegations
23   of PPP/EIDL loan fraud from March through July 2020.
24         The Warrant’s failure to limit the authorized seizure to the March-July 2020 time
25   frame for which the affidavit purported to allege probable cause—and to limit the
26   seizure to records related to the allegedly fraudulent loans—is particularly
27   objectionable, where, as here, the government had information in its possession
28
                                      18
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 25 of 30 Page ID #:1052



1    sufficient to more carefully tailor the warrant. “One of the crucial factors to be
2    considered is the information available to the government.” United States v. Cardwell,
3    680 F.2d 75, 78 (9th Cir. 1982). “Generic classifications in a warrant are acceptable
4    only when a more precise description is not possible.” Id. (quoting United States v.
5    Bright, 630 F.2d 804, 812 (5th Cir. 1980)). Where the investigating agency had already
6    been investigating such that it knew “what it needed and wanted and where the records
7    were located,” it was unconstitutional for the warrant to authorize seizure of any
8    “corporate books and records” including checks, journals, and ledgers because of the
9    lack of time and subject-matter limitations. Id. at 78-79.
10         In this case, the Warrant’s authorization to seize all cash, all jewelry, and all
11   financial records followed months of investigation during which the government
12   received countless third-party productions. Metadata indicates that the government had
13   already obtained productions from the banks identified in the Warrant, and had months
14   to review those productions to identify probable cause to seize alleged proceeds. See
15   also Warrant Attach. B ¶ 1.k; Affidavit ¶ 23.a. Similarly, metadata indicates that the
16   government had already obtained productions from the retailers and escrow companies
17   at which the loan money was allegedly spent. See also Affidavit ¶ 62.f. While it is the
18   government’s job to investigate sufficiently to particularly identify the items to be
19   seized—United States v. Kow, 58 F.3d 423, 428 n.2 (9th Cir. 1995) (“To the extent that
20   it was difficult for the government to create a more particularized warrant, the
21   government may be to blame. Like the district court, we are troubled by ‘the
22   government’s decision to refrain from further investigation …, and yet rely on the lack
23   of specific information to justify the lack of particularity in the warrant.’”)—in this
24   case, the government had all of that information at its fingertips.
25         If the affiant had evidence that Ayvazyan or Terabelian had withdrawn large
26   sums of cash, he would have said so. He remained silent because there was no
27   evidence and no probable cause to seize any cash. To the contrary, each of his
28
                                      19
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 26 of 30 Page ID #:1053



1    allegations as to Ayvazyan’s alleged proceeds was that Ayvazyan had transferred that
2    money to an escrow company to purchase real estate and to retailers to purchase home
3    furnishings and jewelry. Affidavit ¶ 62.f. There was not a single alleged cash
4    withdrawal by either Ayvazyan or Terabelian. There was therefore no probable cause
5    to seize their family’s savings merely because it was kept in cash. Cultural differences
6    in how we store money do not justify baseless seizures of property. Similarly, the
7    affiant had reviewed productions from those retailers and knew full well which jewelry
8    had been purchased with allegedly PPP-linked funds and which had not. But he
9    decided not to describe the allegedly PPP-linked jewelry and instead drafted a warrant
10   so broad that it would sweep in jewelry and other property for which he knew the
11   government lacked probable cause to believe were linked to the alleged PPP loan fraud.
12         The result of the affiant’s choices was a warrant that authorized seizures beyond
13   the probable cause alleged by the affiant and was therefore unconstitutionally
14   overbroad. The property seized pursuant to that warrant should be suppressed and
15   returned.
16         C.      The Seized Property Should Be Suppressed and Returned Because the
17                 Warrant Was Executed Unreasonably By Seizing Valuables In
                   Flagrant Disregard of the Warrant Despite Readily Available Proof
18                 that the Valuables Were Not Responsive
19
           Even if the Warrant’s plain language limited the items to be seized to evidence,
20
     instrumentalities, or proceeds of the alleged PPP/EIDL loan fraud scheme running from
21
     March 27, 2020 through July 2020 (it does not), suppression and return would still be
22
     merited because the executing agents exceeded any imaginable bounds of the warrants
23
     by seizing everything in sight.
24
           “The general touchstone of reasonableness which governs Fourth Amendment
25
     analysis governs the method of execution of the warrant.” United States v. Ramirez,
26
     523 U.S. 65, 71 (1998). In a search involving a person’s papers, reasonableness
27
     requires that the search is “conducted in a manner that minimizes unwarranted
28
                                         20
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 27 of 30 Page ID #:1054



1    intrusions upon privacy.” United States v. Sedaghaty, 728 F.3d 885, 914 (9th Cir.
2    2013) (holding that the government failed to minimize intrusions of privacy because it
3    “seized papers and records beyond those the warrant authorized”). To be reasonable, a
4    search “must be confined to the terms and limitations of the warrant authorizing it.”
5    United States v. Matias, 836 F.2d 744, 747 (2d Cir. 1988); see Sedaghaty, 728 F.3d at
6    915 (“The government’s seizure of items beyond the terms of the warrant violated the
7    Fourth Amendment.”).
8          “[T]he exclusionary rule generally bars admission of the evidence seized that was
9    beyond the scope of the warrant.” Sedaghaty, 728 F.3d at 915. But where the officers
10   executing the warrant acted with “flagrant disregard” of the warrant’s terms,
11   suppression of all evidence is justified. Id. (citing United States v. Payton, 573 F.3d
12   859, 864 (9th Cir.2009) (reversing conviction where “search of [defendant's] computer
13   without explicit authorization in the warrant exceeded the scope of that warrant”)).
14   This is such a case.
15         Here, the officers acted with flagrant disregard of any sort of temporal or
16   evidentiary restriction by seizing any valuable property they saw—even when they
17   simultaneously seized proof that the valuable property did not fall within the terms and
18   scope of the Search Warrant. As described supra in Section B, the officers did not just
19   seize cash, gold, and wedding jewelry without probable cause. They seized valuable
20   jewelry while simultaneously seizing receipts that proved the jewelry was purchased
21   long before the alleged scheme. Undersigned counsel is unaware of any case in which
22   officers have simultaneously seized an individual citizen’s valuables along with proof
23   that the valuables were not subject to seizure. This was a ransacking in the truest sense
24   of the word and merits complete suppression.
25         Setting aside the officers’ choice to disregard the Fourth Amendment, they also
26   acted with flagrant disregard of the fundamental rights of Ayvazyan and his family.
27
28
     Storming a family home without cause, holding children at gunpoint,

                                      21
              NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
                                                                            -
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 28 of 30 Page ID #:1055



1                         seizing brand new phones, seizing the money necessary to replace
2    those phones, and seizing a child’s phone is wholly inappropriate. We respectfully
3    submit that the Court can and should deter this misconduct by suppressing all evidence
4    obtained under the Search Warrant.
5          D.     All Non-Responsive Property Should Be Returned Regardless of
6                 Suppression
7          Aside from the suppression issues above, all non-responsive property seized
8    should be returned. The Ninth Circuit has held that “in searches made pursuant to
9    warrants, only the specifically enumerated items may be seized.” United States v.
10   Tamura, 694 F.2d 591, 595 (9th Cir. 1982). “[T]he wholesale seizure for later detailed
11   examination of records not described in a warrant is significantly more intrusive, and
12   has been characterized as ‘the kind of investigatory dragnet that the [F]ourth
13   [A]mendment was designed to prevent.’” Id. (quoting United States v. Abrams, 615
14   F.2d 541, 543 (1st Cir. 1980)). The Abrams court held that absent physical attachment,
15   see id. at 595 n.2, or “application for specific authorization for large-scale removal of
16   material, which should be granted by the magistrate issuing the warrant only where on-
17   site sorting is infeasible and no other practical alternative exists,” id. at 596, it was
18   improper to seize non-responsive property. Id. The government is therefore obligated
19   to return the non-responsive property without “unnecessary delay.” See id. (“The
20   government’s unnecessary delay in returning the [non-responsive property] appears to
21   be an unreasonable and therefore unconstitutional manner of executing the warrant.”).
22         As explained supra in Section B, the warrant fails to establish probable cause to
23   continue the seizure of the following property and it should therefore be returned
24   forthwith:
25       Cash savings of approximately $450,000.
26       All jewelry except the four watches identified supra in footnote 9.
27
28
                                        22
                NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 29 of 30 Page ID #:1056



1        The digital devices including the iPhones purchased in late October 2020 and the
2          iPhone belonging to J.A.
3        Any other property for which the government lacks probable cause or which the
4          government concludes is non-responsive.
5        Gold coins dated 1979-1987.
6    These items are non-responsive and their seizure is not justified by the affidavit’s
7    claimed probable cause.
8          E.     All Digital Device Data Not Marked Responsive By March 5, 2021
9                 Should Be Returned Regardless of Suppression
10         The Fourth Amendment and Fed. R. Crim. P. 41 permit the temporary
11   overseizure of electronic data to identify the limited files within that data that fall
12   within the scope of the warrant’s probable cause. Fed. R. Crim. P. 41(e)(2)(B). In
13   order to avoid “frequent petitions to the court for additional time,” Rule 41 does not
14   impose a one-size-fits-all deadline and instead permits “a judge [to] impos[e] a deadline
15   … at the time the warrant is issued.” Fed. R. Crim. P. 41 adv. comm. note (2009). In
16   this case, that deadline has expired and the government has no authority to continue its
17   overseizure. Any files not yet reviewed and marked as subject to seizure should be
18   returned along with the physical devices.
19         The Warrant instructed that “[t]he search team shall complete the search of
20   [digital devices or forensic copies thereof] as soon as is practicable but not to exceed
21   120 days from the date of execution of the warrant.” Warrant Attach. B ¶ 4.a. The
22   Warrant was executed on November 5, 2020. See Fed. R. Crim. P. 41 adv. comm. note
23   (noting that the “actual execution of the warrant” must occur within ten days of its
24   issuance and describing the responsiveness review as “subsequent … review”).
25   Therefore, the 120-day period expired on March 5, 2020. As a result, any data from a
26   digital device seized during the search of Premises-1—including laptops, phones,
27   routers, or any other digital device—that was not marked as responsive and segregated
28
                                        23
                NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
 Case 2:20-cr-00579-SVW Document 146 Filed 03/11/21 Page 30 of 30 Page ID #:1057



1    when the warrant’s authorization expired on March 5, 2020, must immediately be
2    returned.
3    V.    CONCLUSION
4          For the foregoing reasons, the Court should grant Ayvazyan’s motion and
5    suppress any evidence seized during the search of Premises-1 (and any fruits of that
6    evidence). Separately, all non-responsive property, as well as any data from digital
7    devices that was not marked and segregated as responsive by March 5, should be
8    returned for the reasons set forth above.
9
           Dated: March 11, 2021                  Respectfully submitted,
10
11                                                STEPTOE & JOHNSON LLP

12                                                /s/ Ashwin J. Ram
13                                                Ashwin J. Ram (SBN 227513)
                                                  aram@steptoe.com
14                                                Michael A. Keough (SBN 327037)
15                                                mkeough@steptoe.com
                                                  Nicholas P. Silverman (pro hac vice)
16                                                aram@steptoe.com
17                                                STEPTOE & JOHNSON LLP
                                                  633 West Fifth Street, Suite 1900
18                                                Los Angeles, CA 90071
19                                                Telephone: (213) 439-9400
                                                  Facsimile: (213) 439-9599
20
21                                                Counsel for Defendant Richard Ayvazyan

22
23
24
25
26
27
28
                                         24
                 NOTICE OF MOTION TO SUPPRESS AND RETURN PROPERTY
